       Case 4:20-cv-01383-MWB Document 40 Filed 01/13/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF
AMERICA,

                Plaintiff,            Civil Action No.: 4:20-cv-01383-MWB

                                      Electronically Filed
           v.

GEISINGER HEALTH

and

EVANGELICAL
COMMUNITY HOSPITAL,

                Defendants.

           DEFENDANTS’ UNOPPOSED THIRD MOTION FOR
          EXTENSION OF TIME TO RESPOND TO COMPLAINT
      Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Defendants Geisinger

Health (“Geisinger”) and Evangelical Community Hospital (“Evangelical”)

(collectively “Defendants”) move to extend the time to respond to the Complaint by

30 days from the current January 18, 2021 deadline to February 17, 2021 to allow

the parties to discuss a potential resolution of the above-captioned action.

Defendants’ counsel contacted DOJ’s counsel to request consent for the filing of the

present Motion and DOJ’s counsel provided consent.
       Case 4:20-cv-01383-MWB Document 40 Filed 01/13/21 Page 2 of 5




      WHEREFORE, Defendants respectfully request that the Court set a deadline

of February 17, 2021 to answer, move, or otherwise respond to the Complaint.

Dated: January 13, 2021                    Respectfully submitted,

                                           /s/ Daniel T. Brier
                                           MYERS, BRIER & KELLY, LLP
                                           Donna A. Walsh (PA ID 74833)
                                           Dan Brier (PA ID 53248)
                                           425 Spruce Street, Suite 200
                                           Scranton, PA 18503
                                           (570) 342-6100

                                           and

                                           MCDERMOTT WILL & EMERY, LLP
                                           Stephen Y. Wu (pro hac vice)
                                           444 West Lake Street, Suite 4000
                                           Chicago, IL 60606-0029
                                           Michelle S. Lowery (pro hac vice)
                                           2049 Century Park East, Suite 3200
                                           Los Angeles, CA 90067-3206

                                           CROWELL & MORING LLP
                                           Stefan M. Meisner (pro hac vice)
                                           1001 Pennsylvania Avenue NW
                                           Washington, DC 20004

                                           Attorneys for Geisinger Health




                                       2
Case 4:20-cv-01383-MWB Document 40 Filed 01/13/21 Page 3 of 5




                                  /s/ Carol Steinour Young
                                  McNEES WALLACE & NURICK LLC
                                  Carol Steinour Young (PA ID 55969)
                                  100 Pine Street
                                  P.O. Box 1166
                                  Harrisburg, PA 17108-1166

                                  and

                                  KING & SPALDING LLP
                                  Norman Armstrong, Jr. (pro hac vice)
                                  Bobby R. Burchfield (pro hac vice)
                                  Shannon M. Kasley (pro hac vice)
                                  Christopher C. Yook (pro hac vice)
                                  1700 Pennsylvania Avenue NW
                                  Suite 200
                                  Washington, DC 20006

                                  Attorneys for Evangelical Community
                                  Hospital




                              3
        Case 4:20-cv-01383-MWB Document 40 Filed 01/13/21 Page 4 of 5




                     CERTIFICATE OF CONCURRENCE

      In accordance with Local Rule 7.1, the undersigned, counsel for Defendants,

hereby certifies he has sought the concurrence in the foregoing Motion from

Plaintiff, and that Plaintiff, through its attorneys, has concurred in the Motion.


                                               /s/ Daniel T. Brier
                                               Daniel T. Brier


Dated: January 13, 2021
       Case 4:20-cv-01383-MWB Document 40 Filed 01/13/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

        I, Daniel T. Brier, hereby certify that on January 13, 2021, I electronically

filed the foregoing Unopposed Third Motion for Extension of Time to Respond to

Complaint through the Court’s CM/ECF system. I certify that all participants in the

case are registered CM/ECF users and that service will be accomplished by the

CM/ECF system.



                                          /s / Daniel T. Brier
                                          Daniel T. Brier
